DETAILED ACTION
This office action is a response to a communication made on 12/18/2020.
Claims, 1 5 17 and 19 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks on page 9-12, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1 under 103 have been considered and regarding the amended feature of “verifying that the request is not limited by a prohibition rule to prohibit a connection along the network path from the first device to the second device” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chiosi et al. (US 9436443B2) in view of Iwata (US 5933425), and further in view of Stiekes et al. (US 2016/0308905).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 12, 14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi et al. (US 9436443B2), hereinafter “Chiosi” in view of Iwata (US 5933425)”, and further in view of Stiekes et al. (US 2016/0308905), hereinafter “Steikes”. Iwata cited in applicant IDS filed 07/11/2017.

With respect to claim 1, Chiosi discloses a method of dynamically establishing a telecommunications service, comprising:
utilizing a processor in communication with a tangible storage medium storing instructions that are executed by the processor to perform operations comprising (Col-6, II. 1-5, i.e. the computer-executable instructions, when executed by the processor, can cause the processor to perform operations further including determining that the service is ready for deployment based upon the compiling):
accessing a request to provision a network path between a first device and a second device (Col-9, II. 64-66, i.e. the computing device 102 communicates with the portal 120 to define or request particular service features, Col-18, II. 33-36, i.e. The directed graphs 216 can be used to perform the actual event processing defined by the service and network models. In some embodiments, the directed graphs 216 can define paths through one or more sets of functions);
initiating a query to a validation database based on the request to provision the network path (Col-3, II. 4-11, i.e. Upon successful validation, the software defined network controller can interact with network elements such as the service orchestrator (which may be one of the clients that imitates events to the software defined network controller) and the cloud orchestrator to instantiate resources (e.g., compute, storage and local networking in a virtual environment), and to instantiate the service,  Col-12, II. 66-Col-13, II. 2, i.e. the software defined network controller 114 can query various elements of the 
validating the plurality of connection parameters based on verifying the connection along the network path ((See Fig. 5, step 510, Col-7, II. 61-66, i.e. validate the service (with the directed graphs). Upon Successful validation, the software defined network controller can interact with the service orchestrator and the cloud orchestrator to configure physical resources, to load functions to the resources, and to instantiate or deploy the service); 
verifying that the second device has available ports or interfaces to generate the network path for the connection (Col-15, II. 31-34, i.e. the network resource autonomous controller 202 can independently assign and/or reassign ports and virtual network function (“VNF) instances for the service 130); and 
generating the network path (Col-7, II. 34-35, i.e. generate directed graphs to provide the functionality, Col-18, II. 35-36, i.e. the directed graphs 216 can define paths through one or more sets of functions),comprising:
accessing data identifying a network resource from a database connectable to the first device (Col-23, II. 54-58, i.e. the computing system 132 can access one or more network maps and/or other data, which can be managed and/or accessed by the computing system 132 and/or the software defined network controller 114 to complete operation 404),
assigning the network resource to the network path and satisfying the plurality of connection parameters (col-15, II. 27-30, i.e. the network resource autonomous controller 202 can assign or reassign virtual and/or physical network functions (collectively illustrated as functions in FIGS. 1-2) needed to support the service 130),
accessing configuration attributes from the database, wherein the configuration attributes comprise first configuration attributes associated with the first device, second configuration attributes 
aggregating the first configuration attributes, the second configuration attributes, and the third configuration attributes to generate a configuration file, wherein the configuration file is used for configuring the first device, the second device, and the network resource as defined by the plurality of connection parameters (Col-7, II. 32-35, i.e. a network data collection and analytics engine, and can use or generate one or more templates, model files, and directed graphs to provide the functionality, Col-18, II. 5-10, i.e. The compilers 212 can use model files 214 (e.g., XML files, Yang models, or the like) and the network maps or other network logic (which can be defined in one or more XML files or other types of files or objects) to create the directed graph 216 that is to be used during event processing).

Chiosi remain silent on the request including a plurality of connection parameters defining the network path, the network path comprising network resources that logically interconnect the first device with the second device.

Iwata discloses the request including a plurality of connection parameters defining the network path (Col-3, II. 64-65, i.e. the user's connection request contains a destination address and a QOS parameter value, See Fig.7, i.e. plurality of connection parameters as QOS parameters at step 703).


Therefore it would be obvious to one of ordinary skill in the art before the effective filing the date of invention to modify Choisi’s system with connection parameters defining the network path of Iwata, in order to reduce connection establishment delay by reducing amount of calculations needed for choosing optimal path (Iwata).

However, Chiosi in view of Iwata remain silent on verifying that the request is not limited by a prohibition rule to prohibit a connection along the network path from the first device to the second device.
Stiekes discloses verifying that the request is not limited by a prohibition rule to prohibit a connection along the network path from the first device to the second device (See Fig. 6, element 6060, ¶0058-¶0059 teaches checking a request to see if its permitted to communicate with the requested destination).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing the date of invention to modify Choisi’s system verifying that the request is not limited by a prohibition rule to prohibit a connection along the network path of Stiekes, in order to determine whether the request is proper or valid request or should be denied for any reason that can be construed as a prohibition rules (Stiekes).

With respect to claim 6, Chiosi in view of Iwata, and further in view of Stiekes discloses the method of claim 1, further comprising: 
populating the configuration file with the configuration attributes as XML data such that the configuration attributes can be transferred to a configuration system operable for applying the configuration attributes to the first device, the second device, and the network resource (Chiosi, Col-18, II. 5-10, i.e. The compilers 212 can use model files 214 (e.g., XML files, Yang models, or the like) and the network maps or other network logic (which can be defined in one or more XML files or other types of files or objects) to create the directed graph 216 that is to be used during event processing )
wherein a portion of the configuration attributes are uniquely associated with the first device and are utilized to communicate with the first device to configure the first device for the network path (Chiosi, Col-9, II. 7-11, and II. 64-67, i.e. each of these components, or combinations thereof, may be embodied as or in stand-alone devices or components thereof operating as part of or in communication with the network 104 and/or as the software defined network framework 110, and the computing device 102 communicates with the portal 120 to define or request particular service features. ). 

With respect to claim 10, Chiosi in view of Iwata, and further in view of Stiekes discloses  the method of claim 1, further comprising generating the network path with at least one provider edge (PE) device, a metro ring device, or a telecommunication core network (Chiosi, Col-4, II. 45-49, i.e. This can include the configuration of the virtual networks, which may be in the hypervisor, the top of rack, the cloud network fabric, and/or the IP provider edge, which can connect the cloud network with the service provider WAN network, See Col-30, II. 33-35). 


issuing a first call to the database to identify a plurality of first network resources that are available and satisfy the plurality of connection parameters for the network path (Iwata, Col-7, II.19-23, Col-8, II. 8-13); 
logically interconnecting the plurality of first network resources to the first device to form a first portion of the network path (Iwata, Col-3, II. 24-29 and II. 36-37); 
issuing a second call to the database to identify a plurality of second network resources that are available and satisfy the plurality of connection parameters for the network path (Iwata, see abstract, Col-1, II. 63-65);  
logically interconnecting the plurality of second network resources to the second device to form a second portion of the network path (Iwata, Col-3, II. 24-29 and II. 36-37); and 
logically interconnecting the first portion of the network path with the second portion of the network path (Iwata, see fig. 1). 

With respect to claim 14, Chiosi in view of Iwata, and further in view of Stiekes discloses the method of claim 1, further comprising generating the network path using a plurality of network devices of a type and role that have been predetermined to be able to satisfy the plurality of connection parameters (Iwata, Col-7, II. 19-22). 

For claim 19, it is a system claim corresponding to the method of claim 1. Therefore Claim 19 is rejected under the same ground of rejection. 

.

Claims 2-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi in view of Iwata in view of Stiekes, and further in view of Chamas et al. (US 7760738), hereinafter “Chamas”.

With respect to claim 2, Chiosi in view of Iwata, and further in view of Steikes discloses the method of claim 1, further comprising: 
identifying the network resource by accessing information about possible network resources available to the first device from the database (Chiosi, Col-14, II. 52-61,  Iwata, Col-3, II. 34-41); 
wherein the first device comprises a first network interface device (NID) associated with a first multiplexed user network interface (UNI) (Chiosi, Col-3, II. 42-46, i.e. The software defined network controller also can provide a consolidated network management interface to permit the combination of real time data from the service and network elements with real time or near real time control of the forwarding plane.); 
wherein the network resource comprises a network device along the network path that logically interconnects the first device with the second device (Iwata, Col-3, II. 39-41, i.e. selecting an optimum path (i.e. network path) between a source and a destination, Col-3, II. 24-29, i.e. a plurality of nodes A, B, C, D and E (i.e. network device) are interconnected (i.e. logically interconnected) by communication 

However, Chiosi in view of Iwata, and further in view of Steikes remain silent on wherein the network path defines an Ethernet virtual connection.

Chamas discloses wherein the network path defines an Ethernet virtual connection (Col-3, II. 14-15, i.e. path selection function for provisioning connections such as Ethernet Virtual Connections (EVCs) in a network, Such as a multiple spanning tree network Col-4, II. 22-24, i.e. If a path is available then the system 10 assigns the service request 14 a connection, such as an EVC in the case of Ethernet networks, Col-6, II. 9-10, i.e. selecting a network path for a given EVC ).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing the date of invention to modify Chiosi’s in view of Iwata’s, and further in view of Steikes’s system with the teaching of Chamas to define an Ethernet virtual connection of Chamas in order to determine the efficient path of the network.  The system dynamically re-routes assigned Ethernet virtual connection paths based on higher class of service requirements and real-time feedback from active probes within the network (Chamas).

With respect to claim 3, Chiosi in view of Iwata in view of Steikes, and further in view of Chamas discloses the method of claim 2, further comprising: 
querying the database to identify an interface associated with the network resource that is available for connection to the first multiplexed UNI and satisfies the plurality of connection parameters (Chiosi, Col-18, II. 33-39, Iwata, Col-3, II. 32-34, i.e. relationships between link identifiers (i.e. querying to identify) of all the network links and their resource constraints represented by quality-of-service (QOS) 
generating a logical instance on the interface associated with the network resource to logically connect the first device with the network resource for the network path (Chamas, Col-5, II. 43-44,  and Il. 61-64 i.e. The system 10 is furnished with information relative to the network's physical and logical topologies based on MSTs. Col-4, II. 32-36 );
wherein the database comprises network topology information including information about network resources encompassing the network path and interface availability associated with the network resources (Chiosi, Col-2, II. 35-38, Iwata, Col-3, II. 52-56, i.e. These relationships are Stored in a preassigned path table 105 as optimum topology data. The data stored in the path table 105 are updated whenever the contents of link state database 103 are updated, See Col-5, II. 52-54). 

With respect to claim 4, Chiosi in view of Iwata in view of Steikes, and further in view of Chamas discloses the method of claim 2, further comprising: 
accessing a request to view a plurality of interfaces available for connection with the first multiplexed UNI (Chiosi, Col-8, II. 58-61, i.e. elements associated with the software defined network framework 110, and/or portals or application programming interfaces exposed by the software defined network frame work 110, col-10, II. 46-49) ; and 
providing a list of interfaces in response to the request (Chiosi, Col-8, II. 58-61), the list of interfaces including a second interface associated with the second device (Chiosi, Col-10, II. 46-49), 
wherein the request to provision the network path between the first device and the second device includes a selection to connect the first multiplexed UNI associated with the first device with the second interface associated with the second device (Iwata, Col-3, II. 66-67, i.e. when a connection 

With respect to claim 17, Chiosi in view of Iwata in view of Steikes, and further Stiekes discloses most of the limitation corresponding to claim 1, however, Claim 1 does not explicitly mention or Chiosi in view of Iwata does not explicitly teaches an Ethernet virtual Connection (EVC) generated by the computing device, devices of the EVC. 

Chamas discloses an Ethernet virtual Connection (EVC) generated by the computing device, and devices of the EVC (Col-3, II. 14-15, i.e. path selection function for provisioning connections such as Ethernet Virtual Connections (EVCs) in a network, Such as a multiple spanning tree network Col-4, II. 22-24, i.e. If a path is available then the system 10 assigns the service request 14 a connection, such as an EVC in the case of Ethernet networks, Col-6, II. 9-10, i.e. selecting a network path for a given EVC, See Fig. 1, i.e. communication device (i.e. computing device) is associated with customers).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing the date of invention to modify Chiosi’s in view of Iwata’s system with the teaching of Chamas to define an Ethernet virtual connection of Chamas in order to determine the efficient path of the network.  The system dynamically re-routes assigned Ethernet virtual connection paths based on higher class of service requirements and real-time feedback from active probes within the network (Chamas).

With respect to claim 18, Chiosi in view of Iwata in view of Steikes, and further in view of Chamas discloses the apparatus of claim 17, further comprising: 

wherein the EVC comprises at least one network resource of the plurality of network resources selected by the computing device to logically connect the network device with another device (Iwata, Col-3, II. 39-41, i.e. selecting an optimum path (i.e. network path) between a source and a destination, Col-3, II. 24-29, i.e. a plurality of nodes A, B, C, D and E (i.e. network device) are interconnected (i.e. logically interconnected) by communication links. User terminals 100 and 107 are shown connected to nodes A and E, respectively, Col-3, II. 36-37, i.e. The QOS parameters include resource constraints (i.e. network resources)); and 
wherein the database contains information about availability and technical specifications of the plurality of network resources (Chiosi, Col-15, II. 38-39, i.e. The network resource autonomous controller 202 can operate with virtualized network resources, Iwata, Col-3, II. 36-37, i.e. The QOS parameters include resource constraints (i.e. network resources)). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi in view of Iwata, and further in view of Nucci et al. (US 2013/0290690), hereinafter “Nucci”. Nucci cited in applicant IDS filed 07/11/2017.

With respect to claim 5, Chiosi in view of Iwata, and further Stiekes discloses the method of claim 1, Iwata teaches plurality of connection parameters, and selected path satisfies the other requested QOS parameter value (Col-8, II.8-13), however, Chiosi in view of Iwata, and further in view of Steikes remain silent on wherein the validating the plurality of connection parameters further comprises: 
Validating the plurality of connection parameters, comprising: accessing information about rules limiting connections for the first device; determining whether the plurality of connection parameters satisfies the rules limiting connections for the first device; and accessing an inventory database to determine whether sufficient network elements of a telecommunications network are available to generate the network path as defined by the plurality of connection parameters. 

Nucci discloses wherein the validating the plurality of connection parameters further comprises: 
accessing an inventory database to determine whether sufficient network elements of a telecommunications network are available to generate the network path as defined by the plurality of connection parameters (¶0027, i.e. a record can include product inventory database, ¶0037, i.e. the suggest unit 305 can provide a golden record data profile that includes attributes identified by previous users of the MDM system 131 that generated golden records relating to products, ¶0062, i.e. routing data down multiple paths (i.e. the network path as defined by the plurality of connection parameters ) of execution by examining the contents of the data). 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing the date of invention to modify Chiosi’s in view of Iwata’s system with an inventory database to determine . 

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi in view of Iwata in view of Steikes, and further in view of Richard et al. (US 9306949), hereinafter "Richard".

With respect to claim 11, Chiosi in view of Iwata, and further Stiekes discloses the method of claim 1, Chiosi teaches a customer can request one or more virtual private network (“VPN) sites. The service request can be received, See Col-28, II. 15-17, however, Chiosi in view of Iwata remain silent on further comprising: wherein the first device is associated with a first virtual gateway and a first virtual private cloud, wherein the second device is associated with a second virtual gateway and a second virtual private cloud, wherein the network path logically connects the first virtual private cloud with the second virtual private cloud.

Richard discloses wherein the first device is associated with a first virtual gateway and a first virtual private cloud (Col-6, II. 49-51, i.e. each entity may use a computing system, shown as computing devices 360 (i.e. first device) and 370, to access data center 102 and its respective private clouds (i.e. first Virtual private cloud), Col-8, II. 40-41, i.e. a virtual private gateway 314A may be an instance hosted on private cloud 310);
wherein the second device is associated with a second virtual gateway and a second virtual private cloud (Col-6, II. 49-51, i.e. each entity may use a computing system, shown as computing devices 360 and 370 (i.e. second device), to access data center 102 and its respective private clouds (i.e. second Virtual private cloud), Col-8, II. 47-48, i.e. a virtual public gateway 314B (i.e. second virtual gateway) may be an instance hosted on private cloud 310); and


Therefore it would be obvious to one of ordinary skill in the art before the effective filing the date of invention to modify Chiosi’s in view of Iwata’s in system with the teaching of Richard to logically connects with both private clouds of Richard in order to cloud service provider can provide a service that facilitates one or more communication paths between the private clouds of its entities (Richard).

With respect to claim 13, Chiosi in view of Iwata, and further Stiekes discloses the method of claim 1, however, Chiosi in view of Iwata, and further in view of Steikes remain silent on wherein the second device is associated with a cloud service provider such that the network path extends cloud service access to the first device.

Richard discloses wherein the second device is associated with a cloud service provider such that the network path extends cloud service access to the first device (Col-2, II. 17-23, i.e. the entities (i.e. second device) of the cloud service provider may want to share access to one or more of their compute resources hosted on their respective private clouds with each other. For example, a first entity may want to enable a second entity to access one or more of the compute resources in the first entity's private cloud from a compute resource within the second entity's private cloud. Col-8, II. 1-4, i.e. FIG. 3B illustrates an example private cloud that the cloud service provider may configure to 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing the date of invention to modify Chiosi’s in view of Iwata’s system with the teaching of Richard to cloud service provider of Richard in order to cloud service provider can provide a service that facilitates one or more communication paths between the private clouds of its entities (Richard).

Claims 7-9 and  15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi in view of Iwata in view of Steikes, and further in view of Ghodrat et al. (US 20090073988), hereinafter “Ghodrat”.
With respect to claim 7, Chiosi in view of Iwata, and further Stiekes discloses the method of claim 6, further comprising generating a connection identifier associated with the network path (Chiosi, Col-17, II. 39-41, i.e. The service control interpreter 210 can receive and/or respond to requests from external systems for new services, new connections as connection identifier) and the configuration file (Chiosi, Col-7, II. 34), 
wherein the plurality of connection parameters includes an account identifier (Iwata, See Fig. 1 step 100, and  step 107 i.e. first terminal with first user account and second terminal with second user account ), a desired quality of service identifier (Iwata, Col-3, II. 35-36), a bandwidth identifier (Chiosi, Col-11, II. 25, i.e. bandwidth ranges ), a first endpoint identifier associated with the first device (Iwata, See Fig. 1 step 100), a second endpoint identifier associated with the second device (Iwata, See Fig.1, step 107), a request identifier defining the request (Iwata, See fig.2, step 200). However, Chiosi n view of Iwata remain silent on at least one customer VLAN.



Therefore it would be obvious to one of ordinary skill in the art before the effective filing date  of the invention to modify Chiosi’s in view of Iwata’s, and further in view of Steikes’s  system with the teaching of Ghodrat with a customer VLAN identifier, in order to continuity check messages on the channel are generated for each path (Ghodrat).

With respect to claim 8, Chiosi in view of Iwata in view of Steikes, and further discloses Ghodrat discloses the method of claim 7, further comprising: 
receiving a delete request to tear down the network path, the delete request referencing the connection identifier (Ghodrat, ¶0021, i.e. One or more head-end nodes are designated for terminating each path, ¶0030, i.e. the head-end node 46 provides termination of a connection-oriented connection); and 
issuing a call to a configuration system to release the network resource used to generate the network path, the call referencing the connection identifier and the configuration file (Chiosi, Col-18, II. 36-39, i.e. Nodes along the path can execute functions to get release data from the data model and to execute functions based upon the available data, Col-17, II. 39-41 and Col-7, II. 34). 

With respect to claim 9, Chiosi in view of Iwata in view of Steikes, and further in view of Ghodrat discloses the method of claim 7, further comprising modeling the configuration attributes within the configuration file using a Yet Another Next Generation (YANG) model (Chiosi, Col-7, II. 48-51, i.e. The model can define features of the service and can generate in a programming language or format such as XML, Yang models, other types of files, combinations thereof, or the like). 

With respect to claim 15, Chiosi in view of Iwata in view of Steikes, and further Stiekes discloses the method of claim 1, Iwata teaches plurality of connection parameter, and however, Chiosi in view of Iwata remain silent on further comprising:
receiving an Ethernet frame at the first device, the Ethernet frame comprising a customer VLAN identifier associated with a customer VLAN, the customer VLAN identifier further associated with a VLAN parameter defined within the plurality of connection parameters; applying a service VLAN identifier to the Ethernet frame, the service VLAN identifier utilized by the network resource to route the Ethernet frame between the first device and the second device using the network path; routing the Ethernet frame to the second device using the network path; and removing the service VLAN identifier at the second device. 

Ghodrat discloses further comprising: 
receiving an Ethernet frame at the first device (See Fig. 1, ¶0025, i.e. Ethernet frame), the Ethernet frame comprising a customer VLAN identifier associated with a customer VLAN (¶0025, i.e. an Ethernet frame 10 with Virtual Local Area Network (VLAN) tagging is illustrated), the customer VLAN identifier further associated with a VLAN parameter defined within the plurality of connection parameters (¶0029, i.e. two VLAN tags are added to each customer Ethernet packet, ¶0043, i.e. the node 102 a is connected a customer which is transported east and west on customer VLANs 116,118 within the ring. The customer VLANs 116,118 are within the E+W VLANs 106,108); 
applying a service VLAN identifier to the Ethernet frame , the service VLAN identifier utilized by the network resource to route the Ethernet frame between the first device and the second device using the network path (¶0044-¶0045, i.e. The switch 104 can include a multi-service carrier Ethernet 
routing the Ethernet frame to the second device using the network path (¶0025 and ¶0041); and 
removing the service VLAN identifier at the second device (¶0021, i.e. One or more head-end nodes are designated for terminating each path, ¶0026, i.e. removes the 4-byte VLAN header, ¶0030, i.e. the head-end node 46  (i.e. second device) provides termination of a connection-oriented connection, such as a VLAN, ¶0046, i.e. The head-end 110 is configured to close the ring providing terminations for the E+W VLANs 106,108 and cross-connecting these VLANs 106,108 to/from the switch 104 on the VLAN 112 ). 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date  of the invention to modify Chiosi’s in view of Iwata’s, and further in view of Steikes’s system with the teaching of Ghodrat with Ethernet frame comprising a customer VLAN identifier, in order to continuity check messages on the channel are generated for each path (Ghodrat).

With respect to claim 16, Chiosi in view of Iwata, and further Stiekes discloses the method of claim 1, however, Chiosi in view of Iwata remain silent on  further comprising: generating the network path such that first network traffic is routed according to a first bandwidth; generating a second path to logically connect the first device with the second device, the second path routing second network traffic according to a second bandwidth; and tagging a first plurality of Ethernet frames associated with the first network traffic with a first VLAN identifier and tagging a second plurality of Ethernet frames associated with the second network traffic with a second VLAN identifier at the first device to distinguish the first network traffic from the second network traffic. 

Ghodrat discloses further comprising: 
generating the network path such that first network traffic is routed according to a first bandwidth (¶0047, i.e. the switch 104 is configured to send and receive network traffic 122 to/from the network, ¶0037); 
generating a second path to logically connect the first device with the second device, the second path routing second network traffic according to a second bandwidth (¶0021, i.e. Interconnected nodes are configured with a primary and secondary path which is determined by VLANs, see ¶0037) ; and 
tagging a first plurality of Ethernet frames associated with the first network traffic with a first VLAN identifier and tagging a second plurality of Ethernet frames associated with the second network traffic with a second VLAN identifier at the first device to distinguish the first network traffic from the second network traffic (¶0025, i.e. an Ethernet frame 10 with Virtual Local Area Network (VLAN) tagging is illustrated. VLAN Tagging is defined in IEEE 802.1Q as a standard to allow multiple bridged networks to transparently share the same physical network link without leakage of information between networks (i.e. trunking), See ¶0026-¶0027).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                   

 


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458